MEMORANDUM DECISION
                                                                      Sep 15 2015, 9:01 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Marce Gonzalez, Jr.                                       Gregory F. Zoeller
      Dyer, Indiana                                             Attorney General of Indiana
                                                                Jodi Kathryn Stein
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Wyatt Clayton Squyres,                                   September 15, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A05-1502-CR-56
              v.                                               Appeal from the Lake Superior
                                                               Court.
                                                               The Honorable Salvador Vasquez,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause No. 45G01-1312-FB-118




      Darden, Senior Judge


                                       Statement of the Case
[1]   Wyatt Clayton Squyres appeals the sentence the trial court imposed after he

      pleaded guilty to one count of sexual misconduct with a minor, a Class C

      felony. Ind. Code § 35-42-4-9 (2007). We affirm.

      Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 1 of 6
                                                     Issue
[2]   Squyres raises one issue, which we restate as: whether Squyres’ sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


                               Facts and Procedural History
[3]   On the evening of November 23, 2013, fifteen-year-old J.H. and other family

      members attended a party in Lowell, Indiana. Squyres, who was twenty-three

      years old, was also present. He knew J.H. and her siblings because he was a

      friend of J.H.’s older brother. Squyres was aware that J.H. was only fifteen

      years old. At the time, Squyres was facing a pending felony charge of theft,

      having been released on bail just five days earlier.


[4]   As the party progressed, Squyres went inside a camper parked on the property

      where the party was taking place and laid down on the bed. Later, around one

      or two a.m., J.H., along with others, went to the camper. Squyres was lying in

      the bed where J.H. was supposed to sleep. She asked him to leave, but he

      refused, saying he had nowhere to sleep. J.H. lay down next to him and went

      to sleep.


[5]   J.H., who had never had sexual intercourse before, awoke to discover that her

      pants had been pulled down and one of her legs was wrapped around Squyres’

      legs. Squyres’ penis was inside her vagina. J.H. had not consented to the

      sexual intercourse, and Squyres stopped after she woke up. J.H. immediately

      left the camper and got a ride home.

      Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 2 of 6
[6]   J.H. became extremely depressed after the incident and had to seek counseling

      and therapy. She was still attending weekly therapy sessions at the time of the

      sentencing hearing, over a year later. Subsequently, J.H. became “terrified of

      boys” due to the sexual assault and stayed at home whenever possible. Tr. p.

      19. She was embarrassed and dropped out of school, and her mother had to

      homeschool her. Prior to the sexual assault, J.H. had had her mind set on

      going to college, but, according to her mother, decided that she did not want to

      go because “she’s terrified of what’s out there.” Id. She mostly stopped

      socializing with her friends and turned down baby-sitting jobs if there was a

      man in the house. At home, J.H. stayed in her room all the time and did not

      sleep at night because she was afraid of the dark. Her mother had to stop

      hugging her because J.H. could not “stand to be touched.” Id. According to

      J.H.’s mother, J.H. will continue with her therapy for the foreseeable future,

      perhaps “for the rest of her life.” Id.


[7]   The State had originally charged Squyres with rape, a Class B felony, and three

      counts of sexual misconduct with a minor, one as a Class B felony and two as

      Class C felonies. The parties later reached a plea agreement; wherein, Squyres

      agreed to plead guilty to one count of sexual misconduct with a minor as a

      Class C felony, and the State agreed to dismiss the companion charges, in

      addition to a pending Class D felony theft unrelated charge. Sentencing was

      left to the discretion of the trial court. The trial court accepted Squyres’ guilty

      plea and, after presentation of evidence and argument by counsel, sentenced

      him to six and one-half years. Squyres filed a motion to correct error,


      Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 3 of 6
       requesting an alternative sentence not to exceed four years and/or probation.

       The trial court denied the motion, and this appeal followed.


                                    Discussion and Decision
[8]    Although a trial court may have acted within its lawful discretion in imposing a

       sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize

       independent appellate review and revision of sentences through Indiana

       Appellate Rule 7(B). Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

       Rule 7(B) allows an appellate court to revise a sentence that is otherwise

       authorized by statute if, “after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.”


[9]    The principal role of appellate review under Rule 7(B) is to attempt to leaven

       the outliers, not to achieve a perceived “correct” result in each case. Garner v.

       State, 7 N.E.3d 1012, 1015 (Ind. Ct. App. 2014). When assessing the nature of

       the offense and the character of the offender, we may look to any factors

       appearing in the record. Thompson, 5 N.E.3d at 391. It is the defendant’s

       burden to persuade us that the sentence imposed by the trial court is

       inappropriate. Id.


[10]   At the time Squyres committed this offense, the advisory sentence for a Class C

       felony was four years, the minimum sentence was two years, and the maximum

       sentence was eight years. See Ind. Code § 35-50-2-6 (2005). The trial court



       Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 4 of 6
       imposed an enhanced sentence of six and one-half years. Squyres asks the

       Court to reduce his sentence to the advisory sentence of four years.


[11]   Regarding the nature of the offense, Squyres forced himself upon a sleeping girl

       at a party. Squyres was a friend of J.H.’s family and was aware that she was

       only fifteen years old at the time. J.H. had not ever had sexual intercourse

       before the sexual assault. The sexual assault had a severe impact upon J.H., to

       the extent that she became so embarrassed that she dropped out of school and

       had to be homeschooled. She had to seek counseling and therapy. At the time

       of sentencing, J.H. continued to attend therapy weekly and had abandoned her

       dreams of attending college. She has become so terrified of males that she

       rarely leaves her house and will not accept a baby-sitting job if she knows a man

       will be present. The harm done to the victim was significant and much greater

       than the elements necessary to prove the commission of the offense. See Ind.

       Code § 35-38-1-7.1(a)(1) (2012).


[12]   Now, we turn to the character of the offender. Although Squyres has no prior

       criminal convictions, we cannot overlook the fact that he was out on bond for a

       prior unrelated felony offense when he committed the crime at issue here. He

       pleaded guilty, thereby conserving judicial resources and relieving the victim

       from having to testify. However, Squyres also received a substantial benefit

       from the plea, specifically, dismissal of a Class B felony rape charge that carried

       a much longer prison sentence, as well as the earlier unrelated felony offense.

       Furthermore, the unrelated felony charge could have warranted a sentence to be

       served consecutively to the sentence for the instant offense. See Westlake v. State,

       Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 5 of 6
       987 N.E.2d 170, 175 (Ind. Ct. App. 2013) (a guilty plea does not rise to the level

       of significant mitigation where the defendant substantially benefits from the

       plea agreement). Squyres asserts that he suffers from depression, but he does

       not argue that his depression influenced his decision to commit the crime at

       issue.


[13]   Considering the nature of the offense, particularly the severe degree of harm to

       the victim, and the fact that Squyres was out on bond when he committed the

       current crime, he has failed to convince us that his enhanced sentence is

       inappropriate.


                                                Conclusion
[14]   For the foregoing reasons, we affirm the judgment of the trial court.


[15]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1502-CR-56 | September 15, 2015   Page 6 of 6